Citation Nr: 0638846	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for acoustic neuroma, 
status post removal, with right ear hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
August 1977.

This matter was last before the Board of Veterans' Appeals 
("Board") in March 2005 on appeal from an August 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Cleveland, Ohio.  Upon 
its last review, the Board reopened the veteran's claim of 
entitlement to service connection for acoustic neuroma, 
status post removal, with right ear hearing loss and remanded 
both that claim and a claim for entitlement to service 
connection for PTSD to the Appeals Management Center 
("AMC") for further action. 

The veteran presented oral testimony before the undersigned 
Veterans Law Judge in December 2004 and a transcript is 
associated with the claims folder.

The Board has regretfully found that the issues on appeal 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the veteran if further action 
is required on his part.


REMAND

Service Connection for PTSD

The veteran's claim has been denied on the basis that he is 
not shown to have been diagnosed with the disorder.  In its 
March 2005 remand, the Board directed that the veteran 
identify the names of physicians and mental health care 
facilities rendering the diagnosis of PTSD.
In a July 2006 statement, the veteran reported that VA 
physicians have diagnosed him to have PTSD, and in separate 
correspondence that he received "constant treatment" at the 
Chillicothe VA Medical Center (VAMC).

The record reflects that the last attempt by the RO to secure 
the veteran's VA medical records was in July 2003.  Under 
relevant law, VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

Thus, in order to ensure the completeness of the record, the 
matter will be remanded for the RO, through the AMC, to 
obtain any VA medical records generated subsequent to July 
2003 and ascertain if a VA mental disorders examination is 
appropriate.  The RO/AMC's attention is called to Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

Although the Board has not undertaken review of the claim of 
service connection for PTSD with a view towards resolution of 
its merits, the following summary of the record is provided 
for the RO/AMC, and if appropriate, any examining VA 
physician in the event a mental disorders examination is 
deemed necessary.

The veteran's SMRs show that he was hospitalized for three 
days in May 1976 for gross stress reaction following an 
overdose of medication that appeared to be a suicide attempt.  
The veteran reported insomnia, loss of appetite and 
fearfulness, all related to marital difficulties.  
Psychological testing revealed characteristics of depression 
and he was placed on medication accordingly.  The final 
diagnosis of the veteran's condition was depressive reaction 
in a schizoid personality, moderate to severe.  The veteran 
continued to receive outpatient psychotherapy; however, a 
June 1976 treatment note indicated that the veteran stopped 
treatment because he was confident that he could handle any 
further problems.  There is no further record of treatment 
for any psychological complaint or condition in-service and 
the veteran's separation from service examination is negative 
for any psychological abnormalities.

A private treatment report from Dr. P. in September 1995 
notes that the veteran had a history of depression since his 
surgery for the removal of an acoustic neuroma.  Chillicothe 
VAMC treatment records note a history of emotional problems, 
anger-control difficulty and increased rage, without 
diagnosis of PTSD.  A February 2001 VAMC record notes a PTSD 
screen was negative and a depression screen was positive.  
The veteran was hospitalized at the Chillicothe VAMC from 
July 2001 to August 2001 for a behavioral change due to 
surgery or brain tumor.  The note also indicates the veteran 
was depressed because he was homeless for a month.  

Service Connection for Acoustic Neuroma, Status Post Removal, 
with Right Ear Hearing Loss:

The United States Court of Appeals for Veterans Claims 
("Court") has held that where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Board remanded the issue of entitlement to service 
connection for acoustic neuroma, status post removal, with 
right ear hearing loss in March 2005 for further attempts to 
secure personnel records from the Air Force.  In its remand 
instructions, the Board ordered the RO to again request the 
veteran's report of personnel actions (Air Force Form 7).  
Upon receipt or confirmation that the documents were 
unavailable, the RO was ordered to forward the claims file to 
the Under Secretary for Health for action consistent with 38 
C.F.R. § 3.311.  

In claims involving radiogenic disease, a request is to be 
made for any available records concerning the veteran's 
exposure to radiation.  These records normally include, but 
may not be limited to, the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if maintained, 
SMRs and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2006).

A review of the claims folder indicates that while the AMC 
did, in fact, request the veteran's Air Force Form 7 in April 
2005 as directed in the Remand.  Upon confirmation from the 
National Personnel Records Center that the document was 
unavailable in May 2005; however, the AMC did not forward to 
the Under Secretary for Health the veteran's SMRs and other 
records which may contain information pertaining to the 
veteran's exposure to radiation in service as required by the 
regulation and as directed in the Remand.

Although the Board has not reviewed the claim at issue with a 
view towards resolution of its merits, the record contains 
other information which may assist the AMC in researching the 
veteran's account of radiation exposure.  

Specifically, the record contains several Air Force Forms 909 
("Airmen Performance Reports") which indicate that for the 
period beginning in January 1974 and continuing through April 
1976, the veteran served in the "463" military occupational 
specialty area (nuclear weapons specialist).  Military 
personnel records show that between January 1974 and 
September 1975, the veteran served as a weapons maintenance 
technician with the 3097th Aviation Depot Squadron, a 
subordinate command of the Air Force Logistics Command at 
Barksdale Air Force Base, Louisiana.  From September 1975 to 
April 1976, the veteran served as a munitions controller with 
the 3097th Aviation Depot Squadron, monitoring squadron 
maintenance and logistical shipments.  From April 1976 to 
April 1977, the veteran served as a flight management 
specialist compiling and keypunching records.




Also within the veteran's SMRs is a memorandum authored by a 
mental health care professional indicating the veteran was 
"presently assigned...as a nuclear weapons technician."  All 
of this information is relevant and should be researched and 
prepared for review by the Office of the Under Secretary for 
Health for use in the preparation of a radiation dose 
estimate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should secure the 
veteran's mental health care and medical 
treatment records from the Chillicothe 
VAMC, dated from July 2003 to the 
present.  After receipt of such records, 
the RO/AMC will ascertain whether a 
clarifying VA medical or mental disorders 
examination is necessary as required by 
38 U.S.C.A. § 5103A(d)(2), as noted above 
"where the evidence of record, taking 
into consideration all information and 
lay or medical evidence [including 
statements of the claimant]; contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but does not contain sufficient medical 
evidence for the [VA] to make a decision 
on the claim."  If such a medical or 
mental disorders examination is 
necessary, the RO/AMC will ensure that 
the claims folder, and a copy of this 
remand is provided to the examiner(s), 
who must acknowledge such receipt and 
review in conjunction with the 
examination.  




2.  The RO/AMC must ascertain whether any 
further information is required or 
available for a comprehensive review of 
the veteran's claimed in-service exposure 
to radiation.  Following such a 
determination and the obtaining of such 
information, the RO/AMC should forward 
the veteran's claims folder to the Under 
Secretary for Health who will be 
responsible for preparation of a 
radiation dose estimate, to the extent 
feasible, based on available 
methodologies.  All actions and responses 
should be documented in the claims 
folder.

If necessary upon receipt of a radiation 
dose estimate, the claims folder should 
be referred to VA's Under Secretary for 
Benefits for a medical opinion if 
required and in accordance with 38 C.F.R. 
§ 3.311(c) (2006).

If the benefits requested on appeal are not granted, the VBA 
AMC should issue an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  
Thereafter the claim should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


